Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 4/26/2022.

The application has been amended as follows: 

	Delete claims 1, 5, 11 and 18 and replace as follows:
	--1. A panel for an active laminar flow control arrangement, comprising: 
a longitudinal wall;
a sidewall extending from the longitudinal wall;
a ridge intersecting the sidewall;
a cavity disposed in the panel and at least partially defined by the sidewall and the longitudinal wall; 
a division wall disposed in the cavity and extending substantially orthogonally from the longitudinal wall, wherein the division wall comprises a first wall extending from the longitudinal wall and a second wall defining an end of the division wall and extending substantially orthogonal to the first wall, thereby forming a T-shaped structure, the division wall divides the cavity to at least partially define a first plenum and a second plenum; and
a sealant disposed on the end of the division wall;
wherein the division wall is oriented parallel to the ridge.
5. The panel for an active laminar flow control arrangement of claim 1, wherein the ridge comprises a raised band extending from the longitudinal wall.
11. An active laminar flow control arrangement, comprising:
an outer skin having an inner surface, an outer surface, and a perforated area;
a panel coupled to the inner surface, comprising:
a longitudinal wall;
a sidewall extending from the longitudinal wall;
a ridge intersecting the sidewall;
a cavity disposed in the panel and at least partially defined by the sidewall and the longitudinal wall; 
a division wall disposed in the cavity and extending substantially orthogonally from the longitudinal wall, wherein the division wall comprises a first wall extending from the longitudinal wall and a second wall defining an end of the division wall and extending substantially orthogonal to the first wall, thereby forming a T-shaped structure, the division wall divides the cavity into a first plenum and a second plenum; and
a sealant disposed on the end of the division wall; 
wherein the division wall is oriented parallel to the ridge.
18. A method of installing a laminar flow control arrangement onto a nacelle inlet, comprising:
	disposing a sealant over an end of a division wall of a panel, wherein the division wall comprises a first wall and a second wall, the second wall defines the end of the division wall and extends substantially orthogonal to the first wall, thereby forming a T-shaped structure;
disposing the panel over an inner surface of an outer skin, the sealant is disposed between the end and the inner surface;
coupling a flange of the panel to the outer skin with a first fastener located at the flange; and
coupling a ridge of the panel to the outer skin with a second fastener located at the ridge, wherein the division wall divides a cavity of the panel into a first plenum and a second plenum. --
	Add claims 21 and 22 as follows:
	--21.	(Proposed New) The active laminar flow control arrangement of claim 11, wherein the sealant is compressed between the end of the division wall and the inner surface, and the ridge extends from the longitudinal wall to the inner surface.
22.	(Proposed New) The active laminar flow control arrangement of claim 11, wherein the ridge comprises a raised band extending from the longitudinal wall. --
Cancel claims 2, 4 and 14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a panel for an active laminar flow control arrangement as claimed comprising a longitudinal wall, sidewall, ridge and cavity as claimed and a T-shaped division wall as claimed that is parallel to the ridge and a sealant disposed on the end of the division wall as claimed or of an active laminar flow control arrangement comprising such a panel or a method of installing a laminar flow control arrangement comprising such a panel as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644